 



Exhibit 10.1


[*]   Indicates confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the commission.

AGREEMENT
     THIS AGREEMENT (“Agreement”) is made and entered into as of this 5th day of
June, 2007 (the “Effective Date”), by and between Vehicle Manufacturers Services
Inc. (“VMS”), located at 801 Motor Parkway, Hauppauge, New York 11788 and
SkyTel, a division of Bell Industries, Inc., a California corporation
(“SkyTel”), located at 500 Clinton Center Drive, Building Two, Clinton
Mississippi 39056.
RECITALS
     A. The parties hereto are desirous of entering into a relationship aimed at
selling and marketing the SkyGuard Products (as defined below) and the SkyGuard
Service Agreement (as defined below) in the Automobile Industry (as defined
below) in the Territory (as defined below) during the Term (as defined below).
     B. VMS is desirous of being appointed as SkyTel’s sole U.S. sales
representative, with the exclusive right to market and sell the SkyGuard
Products, and solicit subscriptions for and sell the SkyGuard Service Agreement,
to third parties within the Automotive Industry, which include but are not
limited to, all automotive manufacturers (OEM’s), automotive wholesalers,
automotive retailers, automotive port facilities, automotive mass retailers
(e.g., Pep Boys and Circuit City), and automotive consumers (end users), as well
as recreational vehicles (e.g., ATVs, motorcycles, and RVs).
     C. SkyTel is desirous of making such an appointment and securing the
services of VMS to market and sell its SkyGuard Products, and solicit
subscriptions for and sell the SkyGuard Service Agreement, through VMS’s network
of distribution in the Territory.
     NOW THEREFORE, based upon the foregoing and the mutual promises of the
parties set forth herein, the parties hereto agree as follows:
ARTICLE I DEFINITIONS
     “Action” means any action, complaint, petition, investigation, suit or
other proceeding, whether civil or criminal, in law or in equity, or before any
arbitrator or Governmental Entity.
     “Ancillary Products” means future warranty agreements and related ancillary
products derived from the Subscriber base of SkyGuard.
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person through the ownership of voting securities, by contract or
otherwise.
     “Automotive Industry” means, without limitation, automobile manufacturers
(OEMs), automotive wholesalers, automotive retailers, automotive port
facilities, automotive mass retailers (e.g., Pep Boys and Circuit City), and
automotive consumers (end users), as well as recreational vehicles (e.g., ATVs,
motorcycles, and RVs).

1



--------------------------------------------------------------------------------



 



     “Confidential Information” shall have the meaning set forth in Exhibit D,
Section 3.2.
     “Dealer” means retail automotive dealers.
     “Dealerships” means retail automotive dealerships.
     “Device” means any wireless telemetry radio, along with required
accessories, that SkyTel deems acceptable for use in connection with the
Services.
     “Disclosing Party” shall have the meaning set forth in Exhibit D,
Section 3.1.
     “Distributor” means (i) retail stores exclusively selling automotive parts,
and (ii) automotive distributors that sell wholesale automotive-related products
to Dealers, all of which shall be located within the United States.
     “Exclusivity Conditions” means those conditions set forth in Exhibit A
hereto.
     “Fleethawk” means the SkyTel product and service sold under the trade name
and/or trademark “Fleethawk” or some successor trade name and/or trademark,
which is used, among other things, for tracking railroad cars, and airport and
other vehicles.
     “GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.
     “Governing Board” shall have the meaning set forth in Section 6.01.
     “Governmental Entity” means any United States federal, state or local or
any foreign government, governmental authority, regulatory or administrative
agency, governmental commission, court or tribunal (or any department, bureau or
division thereof).
     “GPRS Network” means the network selected by SkyTel to transport data
produced by the Device, or received by the Device. SkyTel at its sole discretion
may choose which network most effectively transports the data. SkyTel retains
sole control and authority over the content, format, frequency and use of
information from any network selected into, or from, the Devices.
     “Person” means any individual, corporation, firm, partnership, joint
venture, association or other entity, in each case whether or not having a
separate legal identity.
     “Products” shall mean collectively the Devices and accessories related to
the Devices as described in the SkyGuard Service Agreement offered for sale by
SkyTel.
     “Receiving Party” shall have the meaning set forth in Exhibit D,
Section 3.1.
     “Services” means the wireless automated motor vehicle and related service
offerings provided by or through SkyTel in the United States over the SkyTel
Network and wireless networks owned and operated by third parties pursuant to
the SkyGuard Service Agreement, or substantially similar document between SkyTel
and the Subscriber, but specifically not including any other wireless messaging
services, devices or related products available through SkyTel.

2



--------------------------------------------------------------------------------



 



     “SkyGuard” means a business unit of Bell Industries which is a subdivision
of SkyTel.
     “SkyGuard Accounting Ledger” shall have the meaning set forth in
Section 8.01.
     “SkyGuard Service Agreement” means the agreement that each Subscriber shall
be required to execute with SkyTel, whether directly via SkyTel, or through any
agent, subagent or authorized third-party of SkyTel, which will establish the
terms and conditions under which the parties shall conduct business, and which
at a minimum shall provide for a twelve (12) month service commitment associated
with each Device activated, with corresponding penalties associated with any
early termination or deactivation.
     “SkyTel Mark(s)” means the trade names, trademarks, logos and service marks
owned by or licensed to SkyTel and provided to VMS by SkyTel from time to time,
as initially set forth on Exhibit C attached hereto.
     “SkyTel Network” means, for purposes of this Agreement only, the two-way
wireless messaging systems operated by SkyTel in the United States.
     “Subscriber” shall have the meaning set forth in Section 2.03 and means any
Person who has subscribed to the Services and is the actual user of the Services
offered hereunder.
     “Term” shall have the meaning set forth in Section 2.02.
     “Territory” shall mean the geographic area(s) throughout the United States,
including Alaska, Hawaii and its territories, where either the SkyTel Network or
through a contractual arrangement between SkyTel and a third party a GPRS
Network, is available and operational and as either may be modified from time to
time by either SkyTel or the third party.
     “VMS Fee” means the results of the accounting formula set forth in
Exhibit E hereto.
ARTICLE II GENERAL PROVISIONS
     2.01 Business Purpose; Appointment. The business purpose of this Agreement
is to set forth the agreement by and between the parties pursuant to how each
party hereto shall diligently and in good faith, develop and promote the
SkyGuard Products and SkyGuard Service Agreement and the Ancillary Products
within the Automotive Industry throughout the Territory during the Term. Subject
to the ongoing satisfaction of the Exclusivity Conditions set forth on
Exhibit A, SkyTel appoints VMS as SkyTel’s exclusive sales representative in the
Automotive Industry in the Territory, to promote, market and sell the SkyGuard
Products, and solicit subscriptions for and sell the SkyGuard Service Agreement,
in accordance with the terms and conditions set forth herein, and VMS accepts
such appointment. Notwithstanding anything to the contrary herein, (i) except as
expressly provided herein, this Agreement does not grant VMS an exclusive right
or privilege to assist SkyTel in the solicitation of other SkyTel products;
(ii) VMS shall have no claim to financial distribution or other compensation on
account of any other SkyTel business secured by or through persons other than
VMS; (iii) VMS requests and warrants

3



--------------------------------------------------------------------------------



 



that it will not undertake any efforts, directly or indirectly, with a goal of
selling any products reasonably believed to be competitive to any SkyTel product
in the Automotive Industry in the Territory, and (iv) SkyTel expressly reserves
the right to promote, solicit, market and sell other SkyTel products, including
without limitation its Fleethawk product and related services, as well as other
wireless messaging.
     2.02 Term of the Agreement. This Agreement shall commence on the Effective
Date and, unless earlier terminated as provided in this Agreement, shall
continue in existence for an initial term of [*] years, which term shall
automatically renew for subsequent [*] year renewal terms unless either party
delivers to the other party written notice of its intent not to renew at least
twelve (12) months prior to the expiration of the then-current term.
     2.03 Subscriber Status. The parties acknowledge that all end-users secured
through this relationship (“Subscribers”) shall be SkyTel Subscribers. SkyTel
shall at all times have access to the Subscriber base and all related Subscriber
information created in accordance with this Agreement. VMS shall similarly have
access to the Subscriber base and all related Subscriber information. Upon
activation of the Service for the Subscriber and execution by Subscriber of the
SkyGuard Service Agreement, a vendor/customer relationship shall be established
between SkyTel and such Subscriber. Access to the Subscriber base
notwithstanding, and independent of whether or not VMS chooses to characterize
Subscribers as customers, any Subscriber acquired under this Agreement shall be
a SkyTel customer. VMS shall not take any action to cause a Subscriber to
transfer its then active service account or business from SkyTel to any other
competitive service or system. Such prohibited actions include, but are not
limited to, providing such Persons with any name, address, telephone number or
other identifying information concerning or relating to any one or more
Subscribers.
     2.04 New Business. The parties further agree that as other business
opportunities arise within the pool of Subscribers attained through the efforts
of the parties, then the parties will present the opportunity to the Governing
Board for its recommendations to attempt to ensure that no independent action
taken by either party inadvertently results in a detriment or disruption to the
work undertaken hereunder. Decisions made by the Governing Board shall be in
accordance with the following general guidelines:
          (a) With respect to SkyTel and VMS separately, all pre-existing
revenue streams and losses attributed to customers in place at the time of the
Effective Date of this Agreement shall remain outside the reach of this
Agreement.
          (b) The SkyGuard Accounting Ledger will be managed by the internal
financial department of Bell Industries, Inc. with VMS having full audit rights
as outlined in this Agreement. SkyTel shall pay VMS the VMS Fee on Bell
Industries, Inc. checks.
          (c) All profits and losses incurred by either party as a result of
activities undertaken outside this Agreement, and without the use of any
Subscriber or other data created by the parties and their activities under this
Agreement, shall not be run through the SkyGuard Accounting Ledger and shall be
solely attributable to the party undertaking such outside activity.

4



--------------------------------------------------------------------------------



 



          (d) All profits and losses incurred by either party as a result of
activities undertaken outside this Agreement but which are undertaken through
the use of any Subscriber and other data created by the parties and their
activities under this Agreement, including but not limited to Subscriber lists,
shall be governed by this Agreement; provided, however, the parties agree such
outside activity shall be presented to the Governing Board for review and
recommendation of appropriate fees and offsets to be paid or not paid by SkyTel
and VMS.
     2.05 Trademarks and Logos. SkyTel hereby grants to VMS a non-exclusive,
non-transferable license, during the term of this Agreement, to use the SkyTel
Marks identified in Exhibit C, as amended from time to time, solely in
connection with the marketing, advertisement and promotion of the Products and
the SkyGuard Service Agreement as contemplated herein. VMS’s use of the SkyTel
Marks and any marketing materials prepared outside this Agreement regarding the
SkyGuard Product and/or Services shall at all times be subject to the prior
written approval of SkyTel. VMS shall comply with all guidelines provided by
SkyTel with respect to the graphic reproduction and use of the SkyTel Marks.
This license may not be sub-licensed, assigned or otherwise transferred by VMS
to any third Person without the express prior written consent of SkyTel, and
shall terminate upon a change of control of VMS without the prior written
consent of SkyTel. The license granted by SkyTel to VMS hereunder shall
automatically and immediately terminate upon any termination of this Agreement.
The license granted to VMS herein is subject to the reservation in SkyTel of all
right, title and interest in and to the SkyTel Marks. The SkyTel Marks are the
valid and exclusive property of SkyTel, and VMS’s right to use the SkyTel Marks
is limited to and arises only out of the license granted hereunder. VMS shall
not assert the invalidity, unenforceability, or contest the ownership by SkyTel
of the SkyTel Marks in any action or proceeding of whatever kind or nature, and
shall not take any action that may prejudice SkyTel’s rights in the SkyTel
Marks, render the same generic, or otherwise weaken their validity or diminish
their associated goodwill.
     2.06 Other Instruments. The parties hereto covenant and agree that they
will execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.
ARTICLE III [PURPOSELY DELETED]
ARTICLE IV OBLIGATIONS OF THE PARTIES
     4.01 With regard to the start-up of the activities contemplated by this
Agreement, the parties recognize that each has incurred various historical
expenses in the course of bringing their respective contributions to this
Agreement. By way of example, but not limitation, SkyTel has incurred expenses
in the development of the current version of SkyGuard Product and Services, and
VMS has incurred expenses in the establishment of its distribution network.
Going forward, the parties agree that their respective responsibilities are as
set forth in Exhibit B hereto, and the following guiding principals shall be
adhered to as additional investment and expenses are incurred in the furtherance
of this Agreement:

5



--------------------------------------------------------------------------------



 



          (a) With regard to the establishment of sufficient on-going Device
inventory levels, the parties shall work in good faith with one another to make
decisions on when, with whom or which and at what volumes Devices should be
procured. SkyTel shall then issue the appropriate purchase orders, and VMS shall
perform its obligations hereunder to ensure collection of the fees associated
with the sale of the Devices by the various Distributors within ninety (90) days
of the date the Distributor is invoiced. Within one hundred (100) days of such
invoice, funds attributed to the efforts of the parties hereunder shall be
provided to SkyTel and credited in the SkyGuard Accounting Ledger. From the
SkyGuard Accounting Ledger, SkyTel shall be reimbursed for all appropriate
expenses, documented in accordance with standard accounting practices, including
by way of example, reimbursement for the initial costs associated with the
purchase of the Devices, ensuring that SkyTel is made whole for its upfront
investment in the Device inventory.
          (b) Notwithstanding the process outlined in (a) above for on-going
Device inventory levels, specifically regarding the task of establishing the
initial inventory of ten thousand (10,000) Devices, SkyTel shall issue the
purchase order for the Devices and VMS shall undertake its normal
responsibilities at collecting the fees associated with the sale of the Devices;
provided, however, if for any reason the Device launch is not successful and the
entire inventory of ten thousand (10,000) Devices is not timely sold during the
one year period from the Effective Date, and SkyTel is not reimbursed for its
out-of-pocket expenses within the aforementioned time frames, then VMS agrees
that it will become financially responsible for one-half of the Device units
that are not sold and for which no fees are collected, up to a maximum of five
thousand (5,000) Devices.
          (c) All other financial responsibilities from the activities of the
parties hereunder will be the responsibility of SkyTel, and SkyTel will pay VMS
the VMS Fee from its SkyGuard operations. To this end, the parties agree to act
in good faith to present extraordinary expenses to the Governing Board for
review and discussion prior to incurring any such expenses. Examples of
extraordinary expenses might include, but not be limited to, initial marketing
expenses associated with initial development and preparation of Product and
Service mailers, print layouts for magazine and trade journals, kiosks and other
materials to be made available to the Distributors.
     4.02 The parties shall divide responsibilities generally as set forth
below, and more specifically as set forth in Exhibit B attached hereto.
          (a) VMS shall be responsible for investigating and pursuing alternate
Product manufacturing and Product sourcing vendors, creating and/or maintaining
the operating infrastructure to support the billing and collection process as
well as administering the integrity of the processes, as mutually agreed to by
the parties. VMS will also use good faith efforts to establish and maintain a
network of distribution to effectuate the sales of the SkyGuard Products and
SkyGuard Service Agreement within the Automobile Industry.
          (b) SkyTel will undertake to have basic advertising and marketing
support to launch the SkyGuard Product, and will further undertake all
commercially reasonable research and development activities to support and
maintain SkyGuard’s competitive edge within the Product space.

6



--------------------------------------------------------------------------------



 



ARTICLE V BOOKS AND DISCLOSURES
     5.01 Disclosure. VMS and SkyTel agree that in an effort to establish the
true and actual revenue/profit opportunities, they will make full disclosure to
each other on all internal and external costs of all Products and Services
comprising the SkyGuard Product offering, including without limitation all
sales, marketing and distribution costs and expenses with respect hereto. SkyTel
will pay VMS the VMS Fee for all ancillary Product offerings directly related to
the basic SkyGuard Product. Accordingly, commencing on the Effective Date and
ending on the effective termination of this Agreement, all profits, losses and
other allocations hereunder shall be the responsibility of and accrue to SkyTel,
and SkyTel will pay VMS the VMS Fee.
     5.02 Books. The parties shall each keep adequate books and records at their
primary places of business, setting forth a true and accurate account of all
business transactions arising out of and in connection with their conduct
hereunder. The parties agree that no less frequently than once a monthly basis,
within thirty (30) days of the end of each calendar month, it shall have its
financial advisors perform an analysis of the accounts to determine the
profitability of the activities undertaken. Notwithstanding the foregoing,
unless otherwise agreed by three (3) or more members of the Governing Board, the
VMS Fee shall be paid to VMS calendar quarterly from the Effective Date until
June 30, 2008, and on the last day of each calendar month thereafter.
ARTICLE VI GOVERNING BOARD
     6.01 Business of the Venture.
     General management of the activities hereunder shall be conducted by a
Governing Board (the “Governing Board”) which shall consist of two
(2) representatives from each entity. The initial members of such Governing
Board shall be:

                             
VMS:
    1 )   George Wafer   SkyTel:     1 )   Kevin Thimjon
 
    2 )   Angelo Addesso         2 )   Jim Myers

     The Governing Board shall meet as frequently as necessary and prudent to
faithfully make recommendations with respect to the operations of the parties
hereunder, but no less frequently than monthly on a recurring date mutually
agreed to by the parties during the first year following the Effective Date, and
quarterly on a recurring date mutually agreed to by the parties thereafter.
Notwithstanding the authority of the Governing Board, the parties recognize that
certain parties need to be authorized to exercise authority over certain
decisions and areas of the business operations without first receiving advice
from the Governing Board. To facilitate the need for such management
efficiencies, the Governing Board may recommend periodic delegations of
authority to one of the parties which are limited in scope and duration,
consistent with the particular task to be undertaken. Notwithstanding any such
recommended delegation, whether or not adopted by the parties, each party shall
still owe a duty to the other party and the purpose of this Agreement to act in
good faith and to make prudent business decisions, and to return to the
Governing Board to discuss any issue reasonably believed to be beyond the scope
of the recommended delegation.

7



--------------------------------------------------------------------------------



 



ARTICLE VII AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES
     7.01 Validity of Transactions. Affiliates of the parties to this Agreement
may be engaged to perform services in connection with the activities pursued
under this Agreement. The validity of any transaction, agreement or payment
involving any such Affiliate of a party to this Agreement otherwise permitted by
the terms of this Agreement shall not be affected by reason of the relationship
between them and such Affiliates or the approval of said transactions, agreement
or payment.
     7.02 Other Business of the Parties to this Agreement. The parties to this
Agreement and their respective Affiliates may have interests in businesses other
than the business to be conducted under this Agreement and reference is made to
Section 2.04 hereunder regarding any claim to profits or losses derived from
such other business interests.
ARTICLE VIII DEPOSITS, EXPENSES & DISTRIBUTIONS
     8.01 As a part of the establishment of the relationship between the parties
contemplated hereunder, SkyTel will establish a stand-alone general ledger
(“SkyGuard Accounting Ledger”), which will be maintained on an accrual basis in
accordance with GAAP. All payments to VMS of the VMS Fee will be paid through
the SkyGuard Accounting Ledger. In connection with the activities to be
undertaken hereunder, SkyTel will be responsible for providing the Products and
SkyGuard Service Agreement which VMS will introduce to Distributors. Those
Distributors will sell the Products and provide the SkyGuard Service Agreement
to Dealerships, which Products and SkyGuard Service Agreement those Dealerships
will ultimately offer and sell to Subscribers. The Subscriber will pay the
Dealership, which will pay the Distributor, which will forward the funds to
SkyTel, which will record such payments in the SkyGuard Accounting Ledger.
ARTICLE IX INDEMNIFICATION OF THE PARTIES
     9.01 The parties to this Agreement shall have no liability to the other for
any loss suffered which arises out of any action or inaction if, in good faith,
it is determined that such course of conduct was in the best interests of the
relationship between the parties and such course of conduct did not constitute
negligence or misconduct. Each party shall defend, indemnify and hold the other
harmless from any and all actions, causes of action, claims, demands, costs
(including reasonable attorneys’ fees), liabilities, expenses and damages
arising out of or in connection with (i) any bodily injury or damage to property
occasioned by the acts or omissions of the indemnifying party or its employees
or agents, and (ii) the violation by the indemnifying party of any federal,
state or local law, rule or regulation, all in connection with the activities to
be pursued hereunder.
     9.02 Third Party Claims.
     Promptly after the receipt by any party seeking indemnification of notice
of the commencement of any Action against such party by a third party, such
party seeking indemnification (the “Indemnified Party”) shall, if a claim with
respect thereto is or may be made against any indemnifying party pursuant to
this Article IX, give such indemnifying party written notice thereof. The
failure to give such notice shall not relieve any Indemnifying Party

8



--------------------------------------------------------------------------------



 



from any obligation hereunder except where, and then solely to the extent that,
such failure actually prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have the absolute right after the receipt of notice to
defend against, negotiate, settle or otherwise deal with such Action, at such
Indemnifying Party’s expense and with counsel of its choice, provided that the
Indemnifying Party so notifies the Indemnified Party that it will defend such
Action within fifteen (15) days after receipt of such notice and commences the
defense of such Action; provided, however, Indemnified Party may participate in
any such proceeding with counsel of its choice and at its sole cost and expense
and the Indemnifying Party shall not settle any such Action unless Indemnified
Party is fully released without any admission of liability, and the Indemnified
Party is not otherwise obligated to undertake any action, or restricted in
taking any action by the terms of such settlement. If the Indemnifying Party
does not elect to assume the defense of such Action in accordance with the terms
of this Section 9.02, the Indemnified Party shall have the right to defend such
Action with counsel of its choice and the Indemnifying Party will reimburse the
Indemnified Party for the costs thereof, including reasonable attorneys’ fees
and expenses incurred. The Indemnifying Party will not be liable for any
judgment or settlement with respect to such Action effected without its prior
written consent. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such indemnity
claim.
     9.03 Direct Claims.
     Any claim by an Indemnified Party for indemnification other than
indemnification against a third party pursuant to Section 9.02 above (a “Direct
Claim”), claims for enforcement of violations for which the enforcement
provisions of the Confidentiality Agreement shall apply) and claims for
violation of any provision of Exhibit A (which shall be enforced pursuant to the
terms of the Exclusivity Conditions), will be asserted by giving the
Indemnifying Party written notice thereof, and the Indemnifying Party will have
a period of thirty (30) calendar days (the “Response Period”) within which to
respond in writing to such Direct Claim. If the Indemnifying Party does not
respond (or does so respond but does not agree to pay such Direct Claim in full)
within the Response Period, the Indemnifying Party will be deemed to have
rejected such claim, and the Indemnifying Party or the Indemnified Party may
refer such dispute to arbitration by written notice to the other party within
ten (10) days after the expiration of the Response Period (the “Arbitration
Referral Period”). Subject to the last sentence hereof, if the matter is
referred to arbitration within the Arbitration Referral Period, arbitration of
such matter shall be mandatory in accordance with this Section 9.03 and each
party shall select an arbitrator and the two so selected shall agree on a third
arbitrator from a panel of arbitrators selected by the American Arbitration
Association. In default of a party’s selection of an arbitrator as required, the
American Arbitration Association may select the arbitrator of the non-selecting
party. The arbitration shall be pursuant to the Rules of the American
Arbitration Association and shall be conducted in Los Angeles, California.
Judgment upon any resulting arbitration award may be entered in any court of
competent jurisdiction. As part of such award, the arbitrators shall establish
their fees and expenses in connection therewith and allocate such fees and
expenses between the parties, who shall promptly pay their allocable shares. Any
award shall be a conclusive determination of the matter, and may be confirmed or
enforced by either party in any court of competent jurisdiction by the filing of
an appropriate action, and each party shall be deemed to have conclusively
waived any and all defenses against enforcement. If neither party properly
refers the matter to arbitration prior to the expiration of the Arbitration
Referral Period,

9



--------------------------------------------------------------------------------



 



or to the extent a party hereto seeks equitable remedies or an injunction, then
the Indemnified Party will be free to pursue such remedies as may be available
to the Indemnified Party at law or in equity.
ARTICLE X DISSOLUTION
     10.01 Events of Default. Upon the occurrence of an event of default, the
party not in default shall have the right to immediately terminate this
Agreement upon the failure of the defaulting party to cure such default within
thirty (30) days following receipt of written notice of such default from the
party not in default. As used herein, the term “event of default” shall mean
(i) the failure by a party to observe or perform in any material respect any of
the covenants or agreements contained in this Agreement; or (ii) a party’s
insolvency, assignment for the benefit of creditors, appointment or sufferance
of appointment of a trustee, receiver or similar officer, or any voluntary or
involuntary proceeding seeking reorganization, rehabilitation, liquidation or
similar relief under bankruptcy, insolvency or similar debtor relief statutes.
In the event of any default arising from an incident of fraud, related either as
to Product marketing or representation, activations of Subscribers, accounting
or other services provided by either party or its designees in connection with
the activities contemplated by this Agreement, then the party not in default
shall have the right to immediately terminate this Agreement upon the failure of
the defaulting party to cure such default within fifteen (15) days following
receipt of written notice of such default from the party not in default. Any
termination of this Agreement shall include but not be limited to the
termination of the license to use the SkyTel Marks as well as any right to any
future profits.
     10.02 Notice of Non-Renewal. Either party may deliver written notice to the
other party of its intent not to renew the Agreement at least twelve (12) months
prior to the expiration of the then-current term.
     10.03 [Purposely Deleted]
     10.04 For Cause. Either party may deliver written notice to the other party
of its intent to terminate this Agreement with “cause”. The term “cause” shall
mean (i) the material breach of this Agreement by the other party which is not
cured (if curable) within thirty (30) days of the other party’s receipt of
notice from the party describing in detail the nature of such material breach.
If a party terminates this Agreement with cause, the terminating party shall
have no further financial obligation to the other party except for outstanding
obligations to pay the VMS Fees that accrued prior to the effective date of
termination of this Agreement.
     10.05 Buy-Out. At any time following the end of the seventh (7th)
anniversary of the Effective Date, SkyTel shall be entitled to terminate this
Agreement upon written notice to VMS, in consideration of a lump sum payment
calculated as follows:
     a) If the termination right is exercised between May 31, [*] and May 31,
[*], the termination fee that SkyTel shall pay to VMS shall be [*] times the
trailing twelve (12) month VMS Fee.

10



--------------------------------------------------------------------------------



 



     b) If the termination right is exercised at any time after May 31, [*], the
termination fee that SkyTel shall pay to VMS shall be [*] times the trailing
twelve (12) month VMS Fee.
     10.06 Ongoing Obligations. Upon any termination of this Agreement, SkyTel
and VMS shall be released from all obligations and liabilities to the other
occurring or arising after the effective date of such termination or the
transactions contemplated hereby, except with respect to those obligations which
by their nature are designed to survive termination; provided, however, that no
such termination will relieve either party from any amount due and owing
hereunder or any liability arising from any breach of this Agreement.
Termination of this Agreement shall not affect or diminish either party’s
obligation to make payment to the other party pursuant to the terms herein, and
such obligation shall survive termination of this Agreement. Upon any
termination of this Agreement all rights and licenses granted by SkyTel to VMS
hereunder shall immediately and automatically terminate, and VMS shall within
ten (10) days return to SkyTel all Confidential Information, and all copies
thereof, in its possession, custody and control and shall cease all use of the
SkyTel Marks.
ARTICLE XI TERMS AND CONDITIONS
     11.01 The Terms and Conditions attached hereto as Exhibit D (the “Terms and
Conditions”) are hereby incorporated by reference hereto in its entirety and, as
used herein and in the Terms and Conditions, the term “Agreement” shall mean
collectively this Agreement and the Terms and Conditions. Terms defined in the
Terms and Conditions are used herein as therein defined, unless otherwise
indicated.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

              SKYTEL,
        A DIVISION OF BELL INDUSTRIES, INC.   VEHICILE MANUFACTURERS SERVICES,
INC.
 
           
By:
  /s/ Kevin J. Thimjon    By:   /s/ George Wafer 
 
           
 
           
 
  Kevin J. Thimjon, CFO        George Wafer, CEO 
 
  [Print Name and Title]       [Print Name and Title]

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”
EXCLUSIVITY CONDITIONS
     VMS, for the Term of this Agreement, provided it is not in default or
breach of this Agreement, shall be granted exclusivity to market and sell,
directly or indirectly, the Devices and the SkyGuard Service Agreement and the
Ancillary Products to Dealers and Distributors that supply those Dealerships
with aftermarket products, and related items.
     Subject to the provisions of this Agreement, VMS warrants that for the Term
of this Agreement and one-year thereafter, VMS shall not directly offer,
develop, support, or indirectly offer, develop, support products, services,
product extensions, upgrades or similar as defined by this Agreement, nor shall
it, and/or its Affiliates offer, cause to be offered, develop, or otherwise
support, any products, services, or related, that may be deemed to compete or
serve as an alternative to the Products and/or Services defined or developed
under the auspices of this Agreement, and VMS and/or its Affiliates will not
sell and/or market products or services similar to the SkyGuard Products and/or
Services in the Automotive Industry, nor will it directly or indirectly cause or
encourage others to offer a product or service that would reasonably be
considered to be competing with the SkyGuard Product or Services.
     SkyTel shall be entitled to obtain equitable relief to protect its
interests herein, including without limitation injunctive relief, as well as
monetary damages, without the need to prove actual damages or for the posting of
a bond.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
RESPONSIBILITIES OF THE PARTIES
Responsibilities of VMS:
     Program Management: VMS shall be responsible for developing the Device and
Service distribution network, and Ancillary Products, providing assistance in
developing the supply chain for the Devices, which includes but is not limited
to, providing input on the selection of appropriate manufacturers, training for
those manufacturers, and assisting in the ongoing device and cost engineering of
the Devices to ensure they remain market competitive.
     Distribution Support: VMS shall be the primary point of contact and
facilitator for introduction to, process development for, measurement of, and
management of the alliance partners. These activities shall consist of, but not
be limited to, developing a distributor network for the Devices and Services,
identifying and securing OEM partners to ultimately secure installation of the
Device during the vehicle manufacturing process, developing appropriate
insurance products and obtaining all legal, regulatory, and other
certifications, clearances, permits, and related permissions to offer any
products or services that could be defined as insurance products or services;
similarly, VMS shall also be responsible for all clearances, permits, regulatory
approvals, and related governmental permissions to offer security products.
Finally, VMS shall be responsible for directing, managing and assuring efficient
cost of operations and quality of Product for all manufacturers selected to
support this Agreement.
     Distributor Training: VMS and its agents and subagents shall be responsible
for all training of Dealers and as appropriate, Distributors, to include but not
be limited to sales training, operational training, Truth-in-Lending and other
legal disclosure training, technical training, features training, and other such
activities as necessary to ensure Dealers and Distributors are prepared to
meeting their responsibilities to support the product prior to, during, and post
installation and activation. SkyTel retains the right to review any such
training materials to ensure accurate representation of the features and
functionality of the SkyGuard Product. VMS accepts sole responsibility for
training Dealers, agents, subagents, related parties as appropriate, and
Distributors on any and all relevant Federal, State, Local and other
jurisdictions laws, regulations and other requirements. SkyTel undertakes no
obligations in this area.
     Dealer Integrity: VMS acknowledges that it is fully responsible for the
acceptance of applications from Distributors found by VMS to be qualified to
perform the obligations called for by this Agreement. The parties agree and
acknowledge that SkyTel shall at all times maintain the absolute discretion to
refuse to conduct business with a Distributor it finds unacceptable and to
refuse to conduct business with any Subscriber and/or to disconnect previously
activated Service to any Subscriber if it is determined that the SkyGuard
Service Agreement was entered into under allegations of fraud or misconduct on
the part of the Distributor or the Subscriber, including but not limited to any
modification to the SkyGuard Service Agreement without the prior written consent
and approval of SkyTel. By way of example but not limitation, a Distributor
shall be unacceptable if it is found not to be creditworthy, has a poor D&B or
similar business rating, or has any claims or convictions involving allegations
of fraud, lying or dishonesty.

B-1



--------------------------------------------------------------------------------



 



Responsibilities of SkyTel:
     General. SkyTel shall, at all times, have the sole and exclusive control
and authority over the design, construction, development, management, operation
and maintenance of the SkyTel Network and the contractual relationships deemed
by it to be necessary to enable adequate GPRS Network coverage, as well as the
Products. SkyTel shall provide Subscribers access to the appropriate network(s)
and the Products, all in accordance with the terms and conditions of the
SkyGuard Service Agreement to be executed by the Subscribers. SkyTel shall also
have sole and exclusive control and ownership of the Products and any
modifications, upgrades, and or changes made to the Products. SkyTel shall
ensure that the Services provided to Subscribers shall be of at least the grade
and quality of like services provided by SkyTel to its other customers.
     Compliance with Laws. SkyTel warrants that the Products, as sold to VMS,
will be in full compliance with applicable laws, standards, codes and
regulations, duly marked and labeled, and suitable for distribution by VMS.
     Financial Management. SkyTel warrants that it shall be responsible for
performing all accounting related to the SkyGuard Accounting Ledger, including
without limitation tracking accounts receivable and accounts payable, preparing
monthly and/or quarterly statements for the Board of Advisors, as applicable,
within thirty (30) days of the end of each calendar month or calendar quarter,
as applicable.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT “C”
SKYTEL MARKS
U.S. Registered Trademark
SkyTel®
SkyTel logo®
SkyGuardSM
SkyGuard logoSM

C-1



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TERMS AND CONDITIONS
     1. Representations and Warranties; Disclaimer of Warranties and Limitation
of Liabilities.
          1.1 Representations and Warranties. Each party represents and warrants
to the other that (a) it is duly organized, validly existing and in good
standing under the laws of the state of its organization; (b) it has all
requisite power and authority to enter into this Agreement and to perform its
obligations under the terms of this Agreement; (c) this Agreement has been duly
authorized, executed and delivered and constitutes a valid and binding
obligation of such party enforceable in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, moratorium and other laws of
general application affecting the enforcement of creditors’ rights; and (d) the
execution, delivery and performance of and compliance with this Agreement does
not and will not conflict with, constitute a default under, nor result in any
violation of (i) its certificate of incorporation, bylaws or other such
governing documents, (ii) any term or provision of any mortgage, indenture,
contract, agreement, instrument, judgment or decree, or (iii) any order,
statute, rule or regulation applicable to such party, which violation would have
a material adverse effect on its business or properties.
          1.2 Disclaimer of Warranties and Limitation of Liabilities.
               (a) VMS ASSUMES RESPONSIBILITY FOR THE SELECTION OF THE PRODUCT
TO ACHIEVE ANY INTENDED RESULTS, AND FOR THE PROPER INSTALLATION, USE, AND
RESULTS OBTAINED BY THE PRODUCTS AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, SKYTEL MAKES NO WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE PRODUCTS,
ANY SOFTWARE EMBEDDED IN OR INTEGRAL TO THE PRODUCTS, OR THE WIRELESS MESSAGING
NETWORKS, AND HEREBY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF MERCHANTABILITY, DURABILITY, PERFORMANCE AND QUALITY, AND ANY
WARRANTY OF FITNESS FOR A PARTICULAR USE OR PURPOSE.
               (b) NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR TO ANY OTHER
PERSON FOR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF USE OR LOST BUSINESS,
REVENUE, PROFITS, GOODWILL OR ANY OTHER PECUNIARY LOSS, ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE PRODUCTS, ANY SOFTWARE AND/OR THE INTENDED USE
THEREOF, OR THAT RESULT FROM OR ARISE OUT OF ANY MISTAKES, ERRORS, OMISSIONS,
INTERRUPTIONS, DEFECTS, DELAYS IN OPERATION, OR TRANSMISSION, OR ANY FAILURE OF
PERFORMANCE, UNDER ANY THEORY OF TORT, CONTRACT, WARRANTY, STRICT LIABILITY OR
NEGLIGENCE, EVEN IF SUCH PARTY HAS BEEN ADVISED, KNEW OR SHOULD HAVE KNOWN OF
THE POSSIBLITY OF SUCH DAMAGES.

D-1



--------------------------------------------------------------------------------



 



               (c) WITHOUT LIMITING SUBSECTION (b) ABOVE, THE TOTAL LIABILITY OF
EITHER PARTY TO THE OTHER IN CONNECTION WITH THIS AGREEMENT SHALL BE LIMITED TO
THE HIGHER OF ONE MILLION DOLLARS ($1,000,000) AND THE TRAILING TWELVE
(12) MONTH REVENUES OF SKYGUARD. THE FOREGOING LIMITATION SHALL APPLY TO ALL
CAUSES OF ACTION AND CLAIMS, INCLUDING, WITHOUT LIMITATION, BREACH OF CONTRACT,
BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATION AND OTHER
TORTS. THE PARTIES ACKNOWLEDGE THE REASONABLENESS OF THE FOREGOING DISCLAIMERS
AND LIMITATIONS OF LIABILITY.
     2. Insurance. Each party shall maintain in full force and effect during the
term of this Agreement general commercial liability insurance coverage in an
amount of at least One Million dollars ($1,000,000.00) and in a form that is
standard for the type of business operations contemplated by this Agreement.
Immediately following the execution of this Agreement by the parties and upon
request thereafter, each party will provide the other with one (1) certificate
of insurance which names such other party as an additional insured.
     3. Confidentiality.
          3.1 Obligation. Except as herein provided, each party who receives
(the “Receiving Party”) Confidential Information from the other party (the
“Disclosing Party”) agrees that all such Confidential Information is and shall
remain the Confidential Information and sole property of the Disclosing Party.
Except as may be required by law or by court order or as may be reasonably
required by any governmental agency or authority, the Receiving Party agrees:
(a) to keep confidential all such Confidential Information, and to use the same
only for the purposes of this Agreement, (b) that it will not disclose or permit
dissemination of, and will take all necessary action to prevent the duplication,
dissemination or disclosure of, Confidential Information to any third parties,
including, without limitation, customers, consultants, financial lending
institutions or business advisors, without the prior written consent of the
Disclosing Party, and (c) that any dissemination of Confidential Information to
its officers, directors, employees or agents shall be subject to the provisions
of this Agreement, made only to carry out the purposes of this Agreement and
limited to the maximum extent possible consistent with carrying out such
purposes. Upon termination of this Agreement or earlier request of the
Disclosing Party, all such Confidential Information and any copies thereof in
any medium in the possession of the Receiving Party shall be returned to the
Disclosing Party or destroyed in a manner satisfactory to the Disclosing Party.
          3.2 Definition. “Confidential Information” shall include any business,
marketing, sales, financial or technical information, including, without
limitation, any information relating to present or future business affairs,
operations, methods, techniques, operations or financial condition, and all
other information of any kind which may reasonably be considered confidential or
proprietary, disclosed by one party (the “Disclosing Party”) to the other (the
“Receiving Party”), whether such information is written or oral, because of
legends or other markings which is designated or identified as “confidential”,
“proprietary” or in some other manner to indicate its confidential nature. In
addition, such Confidential Information may be disclosed in written or other
tangible form (including on magnetic media) or by oral, visual or other means.
Confidential Information shall not include any information which: (a) is known
to

D-2



--------------------------------------------------------------------------------



 



the Receiving Party prior to disclosure by the Disclosing Party; (b) is or
becomes known to any persons not under an obligation of confidentiality to the
Disclosing Party, other than by the Receiving Party’s breach of this Agreement;
(c) is developed independently by the Receiving Party; or (d) is disclosed to
the Receiving Party by a third party whose disclosure, to the knowledge of the
Receiving Party, would not violate any confidentiality obligation of such third
party to the Disclosing Party.
     4. SkyTel and Subscriber Privacy. VMS will respect the privacy of SkyTel
and the Subscribers. VMS will employ commercially accepted security procedures
and other reasonable means to ensure privacy of SkyTel’s and Subscribers’ data,
system transactions and business practices, and will not use this information
nor make the information available to others without written consent from SkyTel
and the affected Subscriber as applicable. Such information shall be deemed to
be SkyTel’s “Confidential Information” (as such term is defined above). Without
limiting the generality of the foregoing, VMS shall not use or disclose personal
information of Subscribers collected or obtained through the Subscriber account
activation process, including without limitation Subscriber account information
or any information protected by privacy laws, without the prior written approval
of the affected Subscriber, nor in a manner that violates any privacy or other
legal rights of such Subscriber. VMS shall comply with the privacy policy
adopted by SkyTel and posted on SkyTel’s web site at www.skytel.com, as such
privacy policy may be modified from time to time. VMS shall also ensure that its
Affiliates, and its and their Subagents, agents, distributors and resellers,
adhere to the restrictions on use and disclosure of information contained
herein.
     5. Notice. Any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served or sent by a
recognized overnight courier or United States mail, and shall be deemed to have
been received when (a) delivered in person, (b) one (1) business day after
delivery to the office of such overnight courier service, or (c) three (3)
business days after depositing the notice in the United States mail with postage
prepaid and properly addressed to the other party, at the following respective
addresses:
     To SkyTel: To the attention of the Director of Strategic Relations, with a
copy to the Legal Department at:

     
If by United States mail:
  SkyTel
 
  Post Office Box 2469

 
  Jackson, Mississippi 39225-2469
 
   
 
  And
 
   
 
  Bell Industries, Inc.
 
  8888 Keystone Crossing, Suite 1700
 
  Indianapolis, IN 46240
 
   
If by overnight courier:
  SkyTel
 
  500 Clinton Center Drive
 
  3rd Floor, Building # 2
 
  Clinton, Mississippi 39056

D-3



--------------------------------------------------------------------------------



 



     
To VMS:           The address on file with SkyTel for VMS as follows:
 
 
  Vehicle Manufacturer’s Inc.
 
  801 Motor Parkway, Suite 200
 
  Hauppauge, New York 11788
 
  Telephone: (631) 851-1700

 
  Attention: George Wafer, Chairman and CEO

or to such other address or addresses as either party may from time to time
designate as to itself by like notice.
     6. Arbitration. Except as otherwise provided in Section 9.03 of this
Agreement, any dispute arising out of or related to this Agreement, inclusive of
decisions by the Governing Board or in the event of any impasse which cannot be
resolved by negotiation, will be settled by binding arbitration in accordance
with the J.A.M.S./ENDISPUTE Arbitration Rules and Procedures, as amended by this
Agreement. The parties will share the costs of the arbitration proceedings,
including the fees and expenses of the arbitrator, equally unless the
arbitration award provides otherwise. Each party will bear the cost of preparing
and presenting its case. All arbitration proceedings will be held at the
location in the United States designated by the party seeking the arbitration.
The parties agree that this provision and the Arbitrator’s authority to grant
relief will be subject to the United States Arbitration Act, 9 U.S.C. 1 16 et
seq. (“USAA”), the provisions of this Agreement, and the ABA AAA Code of Ethics
for Arbitrators in Commercial Disputes. The parties agree that the arbitrator
has no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event will the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The Arbitrator’s decision will follow the plain meaning of the relevant
documents, and is final and binding. The award may be confirmed and enforced in
any court of competent jurisdiction. All post award proceedings are governed by
the USAA. This provision will not be construed to prohibit either party from
seeking preliminary or permanent injunctive relief in any court of competent
jurisdiction to protect their respective intellectual property rights.
     7. Records and Audits. Both SkyTel and VMS shall maintain, in accordance
with U.S. generally accepted accounting principles consistently applied, such
books and records as shall be necessary in order to disclose readily the basis
for any charges, payments and credits, ordinary or extraordinary, billed or due,
to or from the other party under this Agreement. Each party, at its own expense,
shall retain all such records for a period of not less than five (5) years after
receipt of final payment for the applicable Products under this Agreement. Upon
reasonable notice of not less than fifteen (15) business days, either party may
inspect and audit, during regular business hours at the office of the party
being inspected, all of such party’s property, books, and records that directly
or indirectly relate to such party’s performance and obligations under this
Agreement. At the auditing party’s option, the audit may be performed by such
party’s internal auditors and/or independent auditors selected by the party.
Each party agrees it shall provide such access to personnel, property, and
records as is reasonably necessary

D-4



--------------------------------------------------------------------------------



 



to effectuate any such audit hereunder. Auditors may copy any documents that may
be properly audited hereunder. All of the records subject to audit hereunder,
and any copies made thereof, shall be deemed the Confidential Information of the
party being audited. The party conducting such audit shall be responsible for
the cost of conducting its audit, but shall not be responsible for any costs
incurred by the party being audited in the fulfillment of its obligations
hereunder. Notwithstanding the preceding, the auditing party shall reimburse the
audited party for all of the cost of conducting the audit if the audit reveals
that the audited party has been underpaid by the auditing party or has overpaid
the auditing party by more than $25,000. VMS agrees that SkyTel shall be granted
identical audit rights in any agency contracts entered into by VMS with
Subagents pursuant to this Agreement, and shall cause the inclusion of this
Section in all such agency contracts.
     8. Miscellaneous Provisions.
          8.1 Laws, Rules, Regulations, Applicable Law and Attorneys Fees. This
Agreement is subject to all laws, rules, regulations, and ordinances relative
to, among other things, the provision of wireless messaging services, including,
without limitation, the Communications Act of 1934 and the Telecommunications
Act of 1996, as amended, and all rules and regulations promulgated thereunder.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflict of laws. If
any action shall be brought on account of any breach of or to enforce or
interpret any of the terms, covenants or conditions of this Agreement, the
prevailing party shall be entitled to recover from the other, as part of the
prevailing party’s costs, a reasonable attorneys’ fee.
          8.2 Independent Parties. Notwithstanding anything to the contrary
herein, it is acknowledged, confirmed, and agreed that VMS shall be, and shall
be deemed to be, an independent contractor for all intents and purposes,
including, without limitation, federal taxation. As an independent contractor,
VMS shall be responsible for, among other things, any self-employment tax and
shall not be eligible for various employee benefits of SkyTel, including, but
not limited to, workers’ and unemployment compensation, nor shall VMS be
eligible to participate in any retirement plan maintained or to be maintained by
SkyTel. VMS shall pay all expenses in connection with performing its obligations
hereunder and shall not incur any indebtedness on behalf of SkyTel in connection
with such expenses. Neither party shall have or hold itself out as having any
right, authority or agency to act on behalf of the other party in any capacity
or in any manner, except as may be specifically authorized in this Agreement.
          8.3 Complete Agreement, Severability, and Force Majeure. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof, and supersedes and replaces all prior or
contemporaneous understandings or agreements, written or oral, between the
parties regarding such subject matter. No amendment to or modification of this
Agreement will be binding unless in writing and signed by a duly authorized
representative of both parties. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. Neither party will be liable for any
nonperformance under this Agreement due to causes beyond its reasonable control
that could not

D-5



--------------------------------------------------------------------------------



 



have been reasonably anticipated by the non-performing party as of the Effective
Date and that cannot be reasonably avoided or overcome; provided that the
non-performing party gives the other party prompt written notice of such cause,
and in any event within fifteen (15) calendar days of discovery thereof.
          8.4 Binding Agreement and Remedies. This Agreement shall be binding
upon and inure to the benefit of the parties, their respective legal
representatives, successors and assigns. The rights and remedies of the parties
hereunder shall not be mutually exclusive, i.e., the exercise of one (1) or more
of the provisions hereof shall not preclude the exercise of any other provision
hereof. The parties acknowledge, confirm and agree that damages may be
inadequate for a breach or a threatened breach of this Agreement and, in the
event of a breach or threatened breach of any provision hereof, the respective
rights and obligations hereunder shall be enforceable by specific performance,
injunction or other equitable remedy. Nothing contained in this Agreement shall
limit or affect any rights at law or by statute or otherwise for a breach or
threatened breach of any provision hereof, it being the intent of this provision
to clarify that the respective rights and obligations of the parties shall be
enforceable in equity as well as at law or otherwise.
          8.5 Counterparts, Headings, Construction and No Waiver. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original, but which collectively will constitute one and the same instrument.
The headings and captions used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. This
Agreement has been negotiated by the parties and their respective counsel. This
Agreement will be interpreted fairly in accordance with its terms and without
any strict construction in favor of or against either party based on
draftsmanship of the Agreement or otherwise. No delay or failure by either party
in exercising any right under this Agreement, and no partial or single exercise
of that right, shall constitute a waiver of that or any other right. Failure by
either party to enforce any right under this Agreement will not be deemed a
waiver of future enforcement of that or any other right.
          8.6 Assignment and No Rights in Third Parties. Neither party may
assign or delegate its rights or obligations under this Agreement, either in
whole or in part, without the prior written consent of the other; provided,
however, notwithstanding the foregoing, SkyTel may assign this Agreement,
without the prior consent of VMS, to any Affiliate of SkyTel or to any Person
acquiring all or substantially all of the assets of SkyGuard, or a controlling
interest in the voting stock of Bell Industries, Inc., or any controlling
Affiliate of SkyTel. Any attempted assignment in violation of this provision
shall be void. This Agreement is made for the benefit of SkyTel and VMS and
their respective Affiliates, if any, and not for the benefit of any third
parties.
          8.7 Publicity. Neither party will make or cause to be made, whether
orally or in writing or otherwise, any public announcement or statement to the
news media or the investment or business communities with respect to the
transactions contemplated by this Agreement or any of the provisions hereof
without the prior review and written approval of the other party as to the form,
content and timing of such announcement or disclosure.

D-6



--------------------------------------------------------------------------------



 



EXHIBIT “E”
DEFINITION OF “VMS FEE”
     For the purpose of this Agreement, “VMS Fee” shall mean [*] percent of the
SkyGuard Net Profits. For the purposes of this Agreement, “SkyGuard Net Profits”
are defined as SkyGuard EBITDA calculated on a GAAP basis as determined on the
SkyGuard Accounting Ledger.
     Payment Terms for the VMS Fee. The VMS Fee plus an advance of [*] percent
of the unrecognized revenue from the SkyGuard Service Agreement fees, which
SkyGuard will amortize over the life of the service period, less [*] percent of
the capital expenditures.

E-1